Defendant Milton Dave appeals a judgment of the Court of Common Pleas of Stark County, Ohio, finding he is a sexual predator pursuant to R.C. 2950.09. Appellant assigns two errors to the trial court:
ASSIGNMENTS OF ERROR
 I. THE TRIAL COURT ERRED IN FINDING THAT THE APPELLANT SHOULD BE CLASSIFIED AS A SEXUAL PREDATOR UNDER THE STATUTE AND IN INCLUDING A NON-COMPLAINT REBUTTAL WITNESS UNDER THE MULTIPLE VICTIM FACTOR OF OHIO REVISED CODE SECTION 2950.09 (B)(2)(D).
 II. OHIO REVISED CODE SECTION 2950 IS VIOLATIVE OF THE DOUBLE JEOPARDY AND EX POST FACTO CLAUSES OF THE UNITED STATES CONSTITUTION AS WELL AS THE RETROACTIVE CLAUSE OF THE OHIO CONSTITUTION.
Appellant was convicted for sexual battery and gross sexual imposition on October 30, 1996. On March 9, 1998, this court reversed appellant's conviction and remanded the matter for retrial in State v. Dave (March 9, 1998), Stark Appellate No. 96-CA-0391, unreported. On July 1, 1998, Appellant changed his plea from not guilty to guilty and was sentenced accordingly. The trial court held the original sexual classification hearing June 16, 1997, and filed its judgment on June 18, 1997, determining appellant was to be classified as a sexual predator. Subsequent to our reversal and appellant's negotiated plea agreement, the court held another sexual classification hearing, took evidence and heard arguments.
For the foregoing reasons, the judgment of the Court of Common Pleas of County, Ohio, is vacated.
By: Gwin, J., Hoffman, J. and Reader, J. concur.
--------------------
--------------------
                                       -------------------- JUDGES
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Stark County, Ohio, is vacated. Costs to appellee.
--------------------
--------------------
                                       -------------------- JUDGES